NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 15 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

AGUSTIN OSEGURA,                                No.    15-71528

                Petitioner,                     Agency No. A096-047-667

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 12, 2018**


Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Agustin Osegura, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s removal order denying adjustment of status. We have

jurisdiction under 8 U.S.C. §1252. We review de novo questions of law. Padilla-


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Martinez v. Holder, 770 F.3d 825, 830 (9th Cir. 2014). We grant the petition for

review.

      The agency denied Osegura’s application for adjustment of status,

concluding he was ineligible for having committed an aggravated felony crime of

violence as described in 18 U.S.C. § 16(b). However, the BIA did not have the

benefit of our decision in Dimaya v. Lynch, 803 F.3d 1110 (9th Cir. 2015), recently

affirmed by the Supreme Court decision in Sessions v. Dimaya, 138 S. Ct. 1204

(2018), holding that 18 U.S.C. § 16(b) is impermissibly vague. Accordingly, we

remand to the BIA to consider Osegura’s eligibility for relief in light of those

decisions.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                    15-71528